FILED
                                                                         Sep 22 2020, 8:56 am

                                                                             CLERK
                                                                         Indiana Supreme Court
                                                                            Court of Appeals
                                                                              and Tax Court




ATTORNEYS FOR APPELLANT                                    ATTORNEY FOR APPELLEE
Bryan H. Babb                                              Gregory K. Blanford
Timothy J. O’Hara                                          South Bend, Indiana
Indianapolis, Indiana


                                            IN THE
    COURT OF APPEALS OF INDIANA

Tiffani L. (Freeman) Lynn,                                 September 22, 2020
Appellant-Respondent,                                      Court of Appeals Case No.
                                                           19A-DC-2014
        v.                                                 Appeal from the St. Joseph Circuit
                                                           Court
Andrew S. Freeman,                                         The Honorable John E. Broden,
Appellee-Petitioner                                        Judge
                                                           The Honorable William L. Wilson,
                                                           Magistrate
                                                           Trial Court Cause No.
                                                           71C01-1701-DC-68



Altice, Judge.




Court of Appeals of Indiana | Opinion 19A-DC-2014 | September 22, 2020                           Page 1 of 22
                                                 Case Summary


[1]   Tiffani L. (Freeman) Lynn (Mother) and Andrew S. Freeman (Father) entered

      into a Mediated Settlement Agreement (the Dissolution Agreement), dissolving

      their marriage and, among other things, settling custody and parenting time

      issues related to their minor son M.F. (Child). Pursuant to the Dissolution

      Agreement, which was accepted by the trial court, the parties shared joint legal

      custody, Mother had primary physical custody, and Father had parenting time

      exceeding that provided in the Indiana Parenting Time Guidelines (the

      Guidelines).


[2]   Four months after the Dissolution Agreement, Mother filed a notice of intent to

      move about eighty miles away. Father filed a timely objection to the relocation

      and filed a motion to modify custody. Following a hearing that spanned four

      days and had six witnesses, the trial court issued a lengthy order denying

      Mother’s request to relocate on two grounds. First, the court determined that

      although the proposed relocation was for a legitimate purpose, it was not made

      in good faith. Second, and alternatively, the court found that the proposed

      relocation would not be in Child’s best interests. The court expressly made no

      determination regarding Father’s motion to modify custody.


[3]   On appeal, Mother contends that the trial court misinterpreted Ind. Code § 31-

      17-2.2-5(e)’s requirement that she establish “the proposed relocation is made in

      good faith and for a legitimate reason.”               She also contends that the trial court’s

      determination regarding Child’s best interests is “legally flawed” and not based


      Court of Appeals of Indiana | Opinion 19A-DC-2014 | September 22, 2020               Page 2 of 22
      on a “fair and correct legal analysis” of the factors listed in I.C. § 31-17-2.2-

      2.5(c). Appellant’s Brief at 10.


[4]   We affirm.


                                           Facts & Procedural History


[5]   Mother and Father’s six-year marriage was dissolved on December 15, 2017,

      about a year after Father filed for dissolution. Child, born in May 2012, was

      five years old at the time of dissolution. Mother was pregnant with Matthew

      Lynn’s (Lynn) child, with whom she had been in a relationship since March

      2017. 1


[6]   The Dissolution Agreement, which Mother and Father entered into during a

      lengthy mediation session, constituted a comprehensive settlement agreement.

      With respect to custody of Child, it provided for the parties to share temporary

      joint legal custody, 2 Mother to have primary physical custody, and Father to

      have parenting time beyond that provided in the Guidelines. Specifically, with

      respect to regular parenting time, the Dissolution Agreement provided that

      Father would have Child during the school year on every Wednesday for an




      1
          Mother also has an older son, O.G., from a prior relationship.
      2
        Joint legal custody was a temporary provision, as the Dissolution Agreement required Mother and Father
      to complete high conflict counseling with Roxi Wax at Lincoln Therapeutic Group with a completion target
      of April 1, 2018. Thereafter, the issue of whether joint legal custody would continue was set for a review
      hearing on April 12, 2018, with the assistance of an anticipated final report from Wax. The parties did not
      successfully complete counseling, which ended in March when Mother indicated that she simply could not
      trust Father. The hearing contemplated by the Dissolution Agreement does not appear to have been held.

      Court of Appeals of Indiana | Opinion 19A-DC-2014 | September 22, 2020                          Page 3 of 22
      overnight from after school until the beginning of school the next day and on

      alternating weekends from immediately after school on Friday until he took

      Child to school Monday morning. The Dissolution Agreement expressly

      provided what schools Child shall attend from elementary through high school.


[7]   In January 2018, Lynn moved into Mother’s home in Granger and proposed

      marriage to her. They were married on February 16, 2018. Lynn is a certified

      public accountant specializing in mergers and acquisitions consulting. At the

      time he and Mother began their relationship, he was employed in South Bend

      by Crowe Horwath, an international accounting firm. He ended his tenure with

      this company in August 2017, when his practice group relocated to Florida.

      Lynn initially searched for employment opportunities in the South Bend area

      but eventually had to expand his search by early 2018. In April 2018, Lynn

      accepted a position with BDO in Chicago, another international accounting

      firm, and began commuting for work.


[8]   On April 17, 2018, Mother filed her notice of intent to move residence (the

      Notice), in which she noted Lynn’s employment in Chicago. Mother indicated

      that their new residence had yet to be determined but that the family intended

      to move to the White Oak area of Munster. Regarding Father’s regular

      parenting time, the Notice provided:


              [Mother] agrees to provide either physical transportation or the
              expense of transportation to comply with the previous agreed
              upon parenting time schedule, which said schedule will
              necessarily need to be modified to a minor extent …. To be
              specific, [Mother] agrees to provide transportation or the expense

      Court of Appeals of Indiana | Opinion 19A-DC-2014 | September 22, 2020   Page 4 of 22
               for the every other weekend visits. [Mother] will bring [Child] to
               Granger after school on Friday and pick him up on Sunday
               evening at 7:30 p.m. In the mid-week, [Mother] proposes that
               Father shall have his parenting time in Munster after school until
               7:30 p.m.


       Appellant’s Appendix at 45. Two days later, Father filed an objection to the

       Notice, as well as a petition to modify custody.


[9]    On May 2, 2018, the parties entered into a stipulated order, agreeing to have

       Michael Jenuwine, Ph.D., J.D. perform an evaluation and provide

       recommendations to the trial court regarding the issues of legal custody,

       physical custody, and parenting time. They also agreed that neither party

       would relocate with Child away from St. Joseph County until such time as the

       custody evaluation was concluded and the trial court ruled on the matter.


[10]   Dr. Jenuwine filed his thirty-four-page forensic psychological evaluation (the

       Evaluation) with the trial court on December 7, 2018. At the conclusion of the

       Evaluation, Dr. Jenuwine made the following recommendations:


               It is recommended that [Father] and [Mother] set aside their
               personal differences and attempt to meet [Child’s] developmental
               needs as described above. Research suggests that children whose
               parents continue in conflict following custody litigation are at a
               high risk for emotional disorders and poor school performance….
               Father and Mother have created a conflicted binuclear family in
               which [Child] is caught in the middle.


               The co-parental relationship between divorced parents is
               something that is constructed, and not something that simply can
               be carried over from pre-separation patterns. In order for Mother
       Court of Appeals of Indiana | Opinion 19A-DC-2014 | September 22, 2020   Page 5 of 22
               and Father to effectively negotiate with each other in making
               decisions on behalf of [Child], they need to step out of their
               current conflict and begin working collaboratively on forming a
               positive co-parenting relationship. [They] need to move away
               from a litigation/battle mode and to begin to develop a new
               foundation of trust towards a common goal of [Child’s] future. It
               may be beneficial for Mother and Father to be encouraged to
               return to counseling targeted at parents engaged in conflictual
               relationships….


               At this time, [Child’s] relocation to Munster would not be in his
               best interests. As outlined above, numerous risk factors increase
               the likelihood that such a move would negatively impact [Child].
               Neither [Father] nor [Mother] have provided evidence to suggest
               that they have proactively taken measures to escape the current
               adversarial stance toward child custody with each other, pursued
               services to improve co-parent communication, honestly
               encouraged a positive relationship between [Child] and the other
               parent, or worked to actively resolve parenting conflicts rather
               than engaging outside individuals to bolster their positions. If
               [Mother] moves to Munster with [Child] at this time, multiple
               risk factors make it more likely that [Child’s] relationship with
               his father will suffer and deteriorate, and that his long-term
               emotional well-being may be jeopardized.


               At this time, the evaluator reserves any further recommendations
               concerning the petitioned change of custody until such time that
               the court or parties specifically requests them.


       Exhibits Vol. 5 at 36-37.


[11]   Unsatisfied with the Evaluation, Mother asked two other psychologists to

       review it. In February 2019, Jeff Burnett, Ph.D., offered some critiques but

       ultimately reported to Mother’s counsel that he believed “Dr. Jenuwine

       Court of Appeals of Indiana | Opinion 19A-DC-2014 | September 22, 2020   Page 6 of 22
       conducted a thorough evaluation” and that the Evaluation met relevant

       professional standards and provided sufficient data to support Dr. Jenuwine’s

       conclusion that relocation would not be in Child’s best interests. Id. at 38. Dr.

       Burnett opined that this conclusion was not “too anecdotal and speculative.”

       Id. In May 2019, Warren Sibilla, Jr., Ph.D., provided Mother’s counsel with a

       detailed written critique of the Evaluation, noting several perceived errors or

       omissions.


[12]   An evidentiary hearing was held over four days, commencing on July 22, 2019,

       and concluding on August 1, 2019. The trial court, without objection from

       either party, bifurcated the hearing and indicated that it would first determine

       whether to permit Mother’s proposed relocation and then, based on that ruling,

       leave it to the parties to determine whether to continue to pursue custody

       modification.


[13]   The witnesses at the hearing included Mother, Father, Lynn, Dr. Jenuwine, Dr.

       Sibilla, and Dr. Burnett, and Wax’s deposition was admitted into evidence

       along with other evidentiary exhibits. Dr. Jenuwine testified in detail regarding

       the factors he considered in reaching his opinion that relocation was not in

       Child’s best interests, an opinion that he still held at the time of trial. Dr.

       Jenuwine explained that he only made a recommendation regarding relocation

       – not custody modification – because Mother had indicated that she would not

       move if the trial court did not allow her to relocate with Child. Mother later

       testified, however, that she was no longer sure her family could remain local

       regardless of the court’s decision regarding relocation. Mother indicated that

       Court of Appeals of Indiana | Opinion 19A-DC-2014 | September 22, 2020      Page 7 of 22
       she and Lynn could instead relocate to the Chesterton/Valparaiso area, which

       was about sixty miles away rather than eighty. Mother presented a detailed

       parenting time proposal that significantly reduced Father’s overnights, but she

       also testified that she was willing to keep parenting time unchanged and provide

       transportation on Monday and Thursday mornings, though she felt that might

       not be best for Child. Father expressed doubt regarding whether Mother would

       actually follow through with her proposals, including providing regular

       transportation with her growing family, 3 and he detailed past efforts by Mother

       to thwart his parenting time.


[14]   On August 28, 2019, the trial court entered a lengthy order denying Mother’s

       request to relocate with Child and indicating that Father’s request to modify

       custody remained pending, with its future possibly depending on Mother’s

       decision whether to relocate without Child. Mother now appeals. Additional

       information will be provided below as needed.


                                               Discussion & Decision


                                                   Standard of Review


[15]   While neither party requested special findings pursuant to Ind. Trial Rule

       52(A), the trial court’s order contained findings of fact and conclusions thereon.

       Under such circumstances, the sua sponte findings control only as to the issues




       3
           Mother was pregnant with her and Lynn’s second child at the time of the hearing.


       Court of Appeals of Indiana | Opinion 19A-DC-2014 | September 22, 2020                 Page 8 of 22
       they cover and are reviewed for clear error, and a general judgment standard

       applies to any issues upon which there are no findings. Gold v. Weather, 14

       N.E.3d 836, 841 (Ind. Ct. App. 2014), trans. denied. We may affirm a general

       judgment entered with partial findings on any theory supported by the evidence

       adduced at trial. Id.


[16]   On review, we will consider only the evidence most favorable to the trial court’s

       judgment and will not reweigh evidence or reassess the credibility of witnesses.

       Id. Indeed, our Supreme Court has made clear that “in family law matters, trial

       courts are afforded considerable deference.” D.C. v. J.A.C., 977 N.E.2d 951,

       953 (Ind. 2012). This is because


               we are in a poor position to look at a cold transcript of the
               record, and conclude that the trial judge, who saw the witnesses,
               observed their demeanor, and scrutinized their testimony as it
               came from the witness stand, did not properly understand the
               significance of the evidence, or that he should have found its
               preponderance or the inferences therefrom to be different from
               what he did.


       Kirk v. Kirk, 770 N.E.2d 304, 307 (Ind. 2002) (quoting Brickley v. Brickley, 210

       N.E.2d 850, 852 (1965) (footnote omitted)); see also Gold, 14 N.E.3d at 841

       (“We accord this deference because trial courts directly interact with the parties

       and are thus in a superior position ‘to assess credibility and character through

       both factual testimony and intuitive discernment.’”) (quoting Best v. Best, 941

       N.E.2d 499, 502 (Ind. 2011)).

                                                Relocation Statutes

       Court of Appeals of Indiana | Opinion 19A-DC-2014 | September 22, 2020      Page 9 of 22
[17]   I.C. Chap. 31-17-2.2 governs the proposed relocation of a parent subject to

       parenting time or custody orders or proceedings. The statutory provisions were

       substantially amended in 2019 shortly before the evidentiary hearing in this

       case. See P.L. 186-2019, §§ 10 through 15 (effective July 1, 2019). We will refer

       to the applicable amended statutes.


[18]   Under certain circumstances, such as those present in this case, a parent

       intending to move residences must file a notice of that intention. See I.C. § 31-

       17-2.2-1 (a) and (b); see also I.C. § 31-17-2.2-3 (setting out required contents of

       the notice). The nonrelocating parent may respond in one of three ways: (1)

       state no objection; (2) state no objection to the relocation but file a motion

       requesting modification of custody, parenting time, or child support and a

       request for a hearing; or (3) state an objection to the relocation, file a motion

       requesting a temporary or permanent order preventing the relocation of the

       child and for a modification of custody, parenting time, or child support as a

       result of relocation, and request a hearing. See I.C. § 31-17-2.2-5(a). Here,

       Father proceeded under the third option.


[19]   On the request of a party, the trial court is required to “hold a full evidentiary

       hearing to allow or restrain the relocation of the child and to review and

       modify, if appropriate, a custody order, parenting time order, [] or child support

       order.” I.C. § 31-17-2.2-5(d); see also I.C. § 31-17-2.2-5-1(c). At this hearing, the

       relocating parent has the initial burden to establish that “the proposed

       relocation is made in good faith and for a legitimate reason.” I.C. § 31-17-2.2-

       5(e). If that burden is met, the burden then shifts to the nonrelocating parent to

       Court of Appeals of Indiana | Opinion 19A-DC-2014 | September 22, 2020     Page 10 of 22
       show that the proposed relocation is not in the best interests of the child. I.C. §

       31-17-2.2-5(f).


[20]   In this case, the trial court determined both that Mother failed to establish that

       the proposed relocation was made in good faith and that, in any event, Father

       established that the proposed relocation was not in Child’s best interests. On

       appeal, Mother challenges both of these bases for the trial court’s denial of her

       relocation with Child. We will address each in turn.

                                                  Mother’s Burden


[21]   Pursuant to I.C. § 31-17-2.2-5(e) (Section 5(e)), Mother had the initial burden at

       the evidentiary hearing of establishing that the proposed relocation was “made

       in good faith and for a legitimate reason.” The trial court determined that

       although made for a legitimate purpose – Lynn’s new employment, 4 the

       proposed relocation was not made in good faith.


[22]   With respect to its good faith determination, the trial court began by discussing

       the timing of the Notice in relation to the Dissolution Agreement and other

       events and described the timing as “awfully convenient.” Appellant’s Appendix

       at 78. The trial court impliedly agreed with Father’s suggestion that Mother

       may have entered into the Dissolution Agreement with no intention of staying

       in the South Bend area for long. Next, the court noted the “almost unheard of”




       4
        In this regard, the trial court recognized the unpleasant commute between the South Bend area and
       Chicago, as well as the negative effect of daily separation on Mother and Lynn’s marriage.

       Court of Appeals of Indiana | Opinion 19A-DC-2014 | September 22, 2020                       Page 11 of 22
number of motions filed or actions taken by Mother where she attempted to

change Father’s parenting time in some fashion. Id. at 79. The trial court

continued:


        On its face, [the list of motions] reveals that Mother and Father
        are prone to disagree about their parenting time schedule ….
        Digging deeper, however, reveals some evidence that may shed
        light on Mother’s motivations. Specifically, in July of 2017,
        Mother filed her renewed motion to have Father’s parenting time
        supervised. The basis for this motion was that on the July 4,
        2017 holiday, Father and [Child] went to a gathering at a home
        with then five-year-old [Child] was able to ignite some fireworks
        while other adults were around. Mother knew this because she
        had gone so far as to hire a private investigator to follow Father
        and [Child] …. The Court held an evidentiary hearing on
        Mother’s renewed motion, viewed the video recording of the
        event in question, and denied Mother’s motion. The Court was
        bothered then (and is bothered today) by Mother’s mindset that
        allowed her to believe hiring a private investigator was a good
        idea…. The Court cannot believe that Mother hired the
        investigator for any reason other than to try to place tight limits
        on Father’s ability to have a relationship with [Child]….

        Although not raised by Father, the Court is concerned about
        Mother’s repeated attacks on Father’s choices with regard to
        [Child]. Specifically, Mother believes that Father allows [Child]
        to participate in unsafe activities such as snowmobiling or riding
        a small motorcycle. Mother spent a portion of her case
        criticizing Dr. Jenuwine’s report for not taking these activities
        into consideration. The problem with Mother’s argument on this
        point is that even accepting that her safety concerns are
        legitimate, they will not be eliminated by the proposed
        relocation…. That Mother would spend so much time criticizing
        Father’s choices (which are his to make, no matter how unwise
        they may seem to the Court or Mother) further illustrates that


Court of Appeals of Indiana | Opinion 19A-DC-2014 | September 22, 2020   Page 12 of 22
        Mother desires to control Father’s influence on [Child] rather
        than nurture the father-son relationship.

        Mother attempts to demonstrate good faith by pointing to her
        proposal that she bear the burden of providing the transportation
        so that Father’s parenting time schedule can continue
        unchanged, along with her willingness to pay for hotel
        accommodations …. “On paper,” Mother’s ideas have appeal.
        When the Court considers the practicality of Mother’s proposals,
        however, doubts arise. As an example, Mother proposes that
        Father could keep his Wednesday overnights by picking up
        [Child] after school in his new community. In turn, Mother
        would pick up [Child] from Father’s home on Thursday morning
        and get him to school. This would require Mother to pack up
        both her one-year-old and new infant for a one-hour drive to St.
        Joseph County, followed by a one-hour drive back to her chosen
        community. Regardless of Mother’s good intentions, the Court
        has doubts that Mother’s willingness will stand the test of time –
        not to mention inclement winter weather in Northern Indiana.

        When considering Mother’s credibility as a witness, her court
        filings, and the timeline of events leading up to the notice of
        intent to relocate, the Court cannot avoid having serious doubts
        about Mother’s good intentions. Throughout this case, Mother
        has revealed a sense of entitlement to dictate how Father will
        exercise his relationship with [Child]. The deposition of Rozi
        Wax presents an interesting illustration of this mindset: Mother
        and Father were working with Ms. Wax on reaching an
        agreement concerning [Child’s] attendance at his taekwondo
        classes that occurred during Mother’s parenting time. … At the
        last minute, however, Mother refused to commit to the plan,
        explaining only that she doesn’t “trust” Father. The Court
        cannot understand what Mother’s lack of trust has to do with a
        plan for getting [Child] to his classes. After this breakdown, the
        parties did not work further with Ms. Wax. This incident
        bolsters the Court’s conclusions about Mother’s world view.
        Mother’s defenders will be more than likely to say that the Court

Court of Appeals of Indiana | Opinion 19A-DC-2014 | September 22, 2020   Page 13 of 22
               has misinterpreted Mother’s intentions. This might be so if the
               Court was looking at only one item. When the Court looks at
               the entire picture, however, there is sufficient evidence to suggest
               that the Court is not misinterpreting her intentions.

               Because of events surrounding Mother’s efforts to limit Father’s
               parenting time in some fashion along with the events leading up
               to the notice of intent to relocate, combined with the Court’s
               doubts as to the good intentions on Mother’s part, the Court
               concludes that Mother’s proposed relocation is not made in good
               faith.

       Id. at 80-82 (footnotes omitted).


[23]   On appeal, Mother makes much of the fact that the trial court parsed her

       burden into two requirements – good faith and a legitimate reason. She urges

       that Section 5(e)’s requirement that “the proposed relocation is made in good

       faith and for a legitimate reason” is a “unitary standard that is satisfied when

       the evidence establishes that a parent seeks to relocate in order to live closer to

       family members, for financial reasons, or for employment opportunities.”

       Appellant’s Brief at 9-10.


[24]   In the vast majority of cases, the legitimacy of the reason for a proposed

       relocation and the good faith behind it will go hand in hand and entail no

       separate analysis. We do not agree with Mother, however, that a trial court is

       barred from analyzing them separately in appropriate cases. This ensures, for

       example, that a parent cannot assert an objectively legitimate reason for a

       proposed move solely as a pretext for distancing a child from the nonrelocating

       parent. See Gold, 14 N.E.3d at 842 (observing that “our court has generally


       Court of Appeals of Indiana | Opinion 19A-DC-2014 | September 22, 2020    Page 14 of 22
       required that the moving parent demonstrate an objective basis – that is, “more

       than a mere pretext” – for relocating”); T.L. v. J.L., 950 N.E.2d 779, 787 (Ind.

       Ct. App. 2011) (noting that “the statute requires that a legitimate reason be

       objectively shown, and by requiring that the relocation be in good faith,

       demands that the objective reason be more than a mere pretext”). That said, we

       do not agree with the trial court’s good faith analysis here.


[25]   “It is commonly understood in today’s society that individuals move in order to

       live closer to family members, for financial reasons, and for employment

       opportunities.” Gold, 14 N.E.3d at 842. We have inferred that these and

       similar reasons are what the legislature intended in requiring that relocations be

       proposed in good faith and for legitimate reasons. See id.; T.L., 950 N.E.2d at

       788. Here, Mother proposed objectively legitimate reasons for the relocating.

       That is, her husband is employed in Chicago, which requires him to either

       make an arduous daily commute or stay in Chicago during the work week,

       keeping him away from his young family and causing stress in their marriage.

       The trial court properly found that this was a legitimate reason for relocating.


[26]   Further, the trial court did not discount the evidence related to Lynn’s lengthy

       job search and ultimate employment in Chicago. Indeed, the trial court

       recognized the “untenable situation” faced by the couple due to Lynn’s

       employment. Appellant’s Appendix at 84. We agree with Mother that the

       circumstances here do not support the trial court’s determination that her

       proposed relocation was made in bad faith. While the evidence supports a

       finding that Mother might have acted in bad faith during the mediation that

       Court of Appeals of Indiana | Opinion 19A-DC-2014 | September 22, 2020   Page 15 of 22
       resulted in the Dissolution Agreement and that she has actively sought to

       hinder Father’s relationship with Child, there is no evidence that the reasons

       she provided for needing to move were merely pretextual. Cf. T.L., 950 N.E.2d

       at 787 (“Indiana Code section 31-17-2.2-5 does not by its terms require that

       desire for distance from a former spouse form no part of the subjective

       motivation for relocation.”).


[27]   As we have previously observed, if the requirement of a legitimate and good

       faith reason posed an inordinately high bar for a relocating parent to meet, it

       could too often prevent trial courts from reaching and appropriately deciding

       the dispute based on the best interests of the child. Id. at 788. Except where the

       stated reasons for relocation are solely pretextual (or illegitimate on their face),

       a rather low bar in application, we prefer for the resolution of relocation

       disputes to turn on a judicial determination of the best interests of the child. See

       id. Thus, we conclude that the trial court’s detailed analysis, as set out above, is

       more applicable to the best interest inquiry, which we examine next. See id.

       (holding that trial court erred in concluding that Mother’s proposed relocation

       was not in good faith and for a legitimate reason but noting, “our inquiry does

       not end there, because the trial court also determined that relocation was not in

       the children’s best interests,” and ultimately affirming on that ground); see also

       H.H. v. A.A., 3 N.E.3d 30, 36 (Ind. Ct. App. 2014) (same).


                                                  Father’s Burden




       Court of Appeals of Indiana | Opinion 19A-DC-2014 | September 22, 2020     Page 16 of 22
[28]   Mother also claims that the trial court erred in determining that the requested

       relocation was not in Child’s best interests. She suggests that the trial court’s

       legal analysis is flawed because its consideration of the best interest factors

       listed in I.C. § 31-17-2.2-1 did not take into account whether to modify the

       custody order. Further, she asserts that Dr. Jenuwine never bothered to

       consider Mother’s parenting time proposal when making his recommendation

       regarding Child’s best interests.


[29]   Initially, we observe that the parties acquiesced below to the trial court’s

       suggestion that they first litigate the issue of whether Mother should be

       permitted to relocate with Child. Mother, therefore, cannot be heard to

       complain that the trial court did not consider Father’s motion to modify the

       custody order along with her request to relocate.


[30]   I.C. § 31-17-2.2-1(c) (Section 1(c)) provides:


               (c) Upon motion of a party, the court shall set the matter for a
               hearing to allow or restrain the relocation of a child and to
               review and modify, if appropriate, a custody order, parenting
               time order, … or child support order. … The court shall take into
               account the following in determining whether to modify a
               custody order, parenting time order, … or child support order:

                        (1) The distance involved in the proposed change of
                        residence.

                        (2) The hardship and expense involved for the
                        nonrelocating individual to exercise parenting time ….

                        (3) The feasibility of preserving the relationship between
                        the nonrelocating individual and the child through suitable

       Court of Appeals of Indiana | Opinion 19A-DC-2014 | September 22, 2020    Page 17 of 22
                        parenting time … arrangements, including consideration
                        of the financial circumstances of the parties.

                        (4) Whether there is an established pattern of conduct by
                        the relocating individual, including actions by the
                        relocating individual to either promote or thwart a
                        nonrelocating individual's contact with the child.

                        (5) The reasons provided by the:

                                 (A) relocating individual for seeking relocation; and

                                 (B) nonrelocating parent for opposing the relocation
                                 of the child.

                        (6) Other factors affecting the best interest of the child.


       The reference to other factors includes those factors applicable in an initial

       custody determination as set out in I.C. § 31-17-2-8, such as, among other

       things, the child’s age and sex, the child’s relationship with parents, siblings,

       and others, and the child’s adjustment to home, school, and the community.

       See D.C., 977 N.E.2d at 954; In re Marriage of Harpenau, 17 N.E.3d 342, 346

       (Ind. Ct. App. 2014).


[31]   Although Section 1(c) references the best interest factors in relation to

       determining whether to modify custody or parenting time, our courts have

       indicated that the factors also apply to the basic determination of whether

       relocation is in the child’s best interests. See H.H., 3 N.E.3d at 36-39 (applying

       the statutory factors to a decision solely regarding whether to permit

       relocation); T.L., 950 N.E.2d at 789-90 (same); see also D.C., 977 N.E.2d at 954

       (“court must weigh the following factors [set out in Section 1(c)] in considering

       Court of Appeals of Indiana | Opinion 19A-DC-2014 | September 22, 2020         Page 18 of 22
       a proposed relocation”); Baxendale v. Raich, 878 N.E.2d 1252, 1256 n. 5 (Ind.

       2008) (observing that regardless of whether the order was reviewed as on a

       petition to modify or a petition to prevent relocation, the result would be the

       same “because when a relocation is made in good faith, … both analyses

       ultimately turn on the ‘best interests of the child’”). 5 “In general, the trial court

       must consider the financial impact of relocation on the affected parties and the

       motivation for the relocation in addition to the effects on the child, parents, and

       others, such as siblings or other persons who may significantly affect the

       children’s best interests, as relevant to every change of custody.” Dixon v.

       Dixon, 982 N.E.2d 24, 26 (Ind. Ct. App. 2013).


[32]   In determining that relocation was not in Child’s best interests, the trial court

       provided extensive findings and analysis, much of which we will summarize.

       The court first found that the distance involved was not insignificant and would

       require making a two-hour round trip for each drop off and pickup for parenting

       time. While Mother offered to bear the majority of the traveling, thus reducing

       the hardship on Father and making parenting time more feasible, the trial court

       questioned the practicality of her proposal and whether her willingness would

       stand the test of time. Specifically, the court noted that Mother will have an




       5
         In Gilbert v. Gilbert, 7 N.E.3d 316 (Ind. Ct. App. 2014), the majority refused to apply the factors specifically
       set out in the relocation statute (now Section 1(c)) and instead indicated that the general best interest factors
       of I.C. § 31-17-2-8 applied because the father’s sole contention on appeal was that the trial court abused its
       discretion by granting the mother permission to relocate. Gilbert appears to be an outlier in this respect.
       Moreover, we observe that Mother and Father both relied on Section 1(c) when presenting evidence and
       arguments to the trial court.

       Court of Appeals of Indiana | Opinion 19A-DC-2014 | September 22, 2020                               Page 19 of 22
       infant and another young child to care for during these long drives and that

       winter weather in the area can be particularly inclement. Additionally, as set

       out in the previous section, the trial court went to great lengths to detail

       Mother’s history of efforts to limit and control Father’s relationship with Child,

       a factor that appeared significantly weighty to the trial court.


[33]   Regarding more general considerations, the trial court addressed Child’s

       adjustment to his homes, school, churches, and community in the South Bend

       area, his active involvement in taekwondo and outdoor activities with Father,

       and Child’s extended family members on both sides that live in the South Bend

       area, whom he would likely not see as often if he relocated. The court noted,

       however, that if Child relocated, he would undoubtedly adjust just fine to many

       of these changes and he would benefit from having more time with Lynn.


[34]   The trial court then turned back to considering the effects of relocation on

       Child’s relationship with Father:


               [T]he Court is concerned that even a relatively short distance will
               have a negative effect on [Child’s] relationship with Father.
               Notably, Mother did not offer any expert evidence that [Child’s]
               relationship with Father would be improved or unaffected. At
               best, Mother was able to raise questions about whether Dr.
               Jenuwine considered the concerns Mother reported to him about
               Father’s history and unsafe recreational activities with [Child].
               Dr. Jenuwine, however, testified that he did consider these
               various items but that he concluded they were not relevant to the
               facts of this case.




       Court of Appeals of Indiana | Opinion 19A-DC-2014 | September 22, 2020    Page 20 of 22
                The Court also believes that the likely negative effects on the
                relationship between [Child] and Father are not outweighed by
                the benefits to Mother’s family that would result from the
                proposed relocation. As noted above, the Court understands that
                the current commuting that Mr. Lynn undertakes is a real grind,
                and that the efforts made to reduce the grinding commute each
                week (renting a condominium in Chicago so that Mr. Lynn can
                spend a few nights each week there) also have a negative effect
                on Mr. Lynn and Mother’s nuclear family. This case, however,
                is not about what makes life easier for the adults in [Child’s] life.
                Ultimately, the case is about whether the proposed relocation is
                in [Child’s] best interests. With the credible evidence presented
                to the Court, the Court concludes that Father has met his burden
                of showing that the proposed relocation is not in [Child’s] best
                interests.


       Appellant’s Appendix at 84.


[35]   Contrary to Mother’s rather bald assertion, the trial court’s consideration of the

       factors relevant to the best interest determination in this case was not “half-

       baked.” Appellant’s Reply Brief at 18. The trial court was not required to make

       specific findings relating to each statutory factor. See H.H., 3 N.E.3d at 36.

       Moreover, with respect to Mother’s concerns regarding Dr. Jenuwine’s failure

       to consider certain circumstances, we reiterate that the trial court expressly

       considered Mother’s proposal regarding parenting time and transportation and

       indicated a disinclination to believe that her offer would stand the test of time. 6




       6
        In its order, the trial court stated that although the Evaluation by Dr. Jenuwine and the critiques by Drs.
       Burnett and Sibilla were helpful, “ultimately the Court’s conclusion [was] based largely on the facts of this
       case and less on the psychologists’ opinions.” Appellant’s Appendix at 77.

       Court of Appeals of Indiana | Opinion 19A-DC-2014 | September 22, 2020                            Page 21 of 22
[36]   Applying our standard of review and affording the trial court the considerable

       deference due in family law matters, the issue is not whether we would have

       made the same decision as the trial court. See D.C., 977 N.E.2d at 957-58; T.L.,

       950 N.E.2d at 790. Here, the trial court’s best interest determination was well

       supported by the court’s findings and the evidence presented below, and neither

       the judgment nor the findings were clearly erroneous. Accordingly, we must

       affirm.


[37]   Judgment affirmed.


       Riley, J. and May, J., concur.




       Court of Appeals of Indiana | Opinion 19A-DC-2014 | September 22, 2020   Page 22 of 22